 

Exhibit 10.1
[bscilogo.jpg]
 
2011 Performance Incentive Plan
Performance Period January 1 - December 31
 

 
I.    
Purpose of the Plan

The purpose of the Boston Scientific Corporation Performance Incentive Plan
(“Plan”) is to align Boston Scientific and employee interests by providing
incentives for the achievement of key business milestones and individual
performance objectives and to focus attention on company-wide quality, all of
which are critical to the success of Boston Scientific. For covered employees,
the 2011 Plan is established under section 4.a.(9) of the Boston Scientific
Corporation 2003 Long-Term Incentive Plan and is intended to qualify for the
performance-based compensation exception under Section 162(m) of the Internal
Revenue Code (“Code”).
II.    
Eligible Participants

The Plan year runs from January 1 - December 31. The Plan covers all United
States employees determined by Boston Scientific to be regular salaried exempt
employees (excluding all term employees) who are ineligible for commissions
under any sales compensation plan. The Plan also covers those Boston Scientific
International and expatriate/inpatriate employees selected by Boston Scientific
for participation. The Plan also does not include any employees who are eligible
for any other Boston Scientific incentive plan or program unless the terms of
that plan or program expressly permit participation in both that plan or program
and this Plan.
Employees who meet the above eligibility criteria and who have at least two full
months of eligible service during the Plan year may participate in the Plan on a
prorated basis, except to the extent such participation would not be not
consistent with Section 162(m) of the Code. Proration will be based on the
percentage of time the employees were eligible to participate under all
applicable criteria and in the following circumstances: if (1) they have less
than one year of eligibility during the Plan year, or (2) they have changed
their business unit during the Plan year.
Employees who have less than two full months of eligible service during the Plan
year are not eligible to participate in the Plan. Boston Scientific may review
Plan participation eligibility criteria from time to time and may revise such
criteria at any time, even within a Plan year, with or without notice and within
its sole discretion; to the extent that such criteria apply to Boston
Scientific's executive officers, this discretion is reserved to Boston
Scientific's Board of Directors (the “Board”) or the Executive Compensation and
Human Resources Committee of the Board (the “Committee”).
This Plan does not confer eligibility on any employee on leave of absence
status. The period of eligible service for purposes of this Plan may be affected
by a leave of absence.
Because timely completion of the annual performance review objective setting
process is critical to effective administration of the Plan, Boston Scientific
reserves the right to deny eligibility to employees and managers of those
employees who do not timely complete the annual performance review objective
setting process in a given calendar year.
III.    
Incentive Targets

It is Boston Scientific's aim to provide incentive and reward opportunities to
employees for world-class performance. Incentive targets have been established
for all eligible participants. These incentive targets represent a projected
incentive payment as a percentage of base salary. Above market rewards can be
earned for above market performance.
IV.    
Boston Scientific Performance Measures and Incentive Pool Funding


 

--------------------------------------------------------------------------------

 

There are four main steps to establishing the minimum and maximum available pay
opportunity under this program.
Step One: Identify metrics and weighting
Boston Scientific will identify critical performance measures and the weighting
of total Boston Scientific and Group/Division/Region/Country financial
performance. The Committee will establish performance goals and the associated
minimum target and maximum incentive pool funding resulting from attainment of
such goals within the first ninety days of the Plan year. The performance
measures and weighting will be identified in the form of an annual financial
plan. (See Performance Measures and Funding Document).
Step Two: Measure achievement to annual financial plan performance
The performance for each metric will be evaluated separately. Boston Scientific
will fund between 0% and 150% of the weighted target based on achievement to
annual financial plan performance. Funding in excess of 100% of the weighted
target will be at the discretion of the Committee. The total funding pool will
be the sum of all metric results for Boston Scientific or the
Group/Division/Region/Country.
Step Three: Establish minimum and maximum individual opportunity
The employee's opportunity is comprised of a team component and an individual
performance component. The team component (75%) is non-discretionary based on
the level of financial performance achieved. The individual component (25%) is
discretionary. It is based on the level of individual performance as determined
by Boston Scientific in its discretion.
Individual performance objectives are established as part of the annual
performance review process. All incentive eligible employees are required to
develop a set of written, measurable, annual objectives, including a Quality
specific objective. The direct manager should make the final determination
concerning the objectives.
Based on Boston Scientific's assessment of an employee's performance, the
individual performance component can be modified by multiplying it by a factor
that ranges from 0% - 200%. For example, if an employee's individual component
is adjusted based on the 200% maximum for individual performance, the individual
component of the employee's incentive opportunity will be 50% (i.e., 25% x
200%).
An employee's incentive opportunity ranges from 75% to 125% (75% team component
+ 0% up to 50% individual component) of the funding level determined based on
achievement to annual financial plan performance. For Code Section 162(m)
purposes, the maximum incentive opportunity is 125% of the incentive funding
based on achievement, and individual performance will be taken into account
through the exercise of negative discretion.
The total range of available payment will be from 0% to 187.5% of an employee's
incentive target.
Minimum Pay Example (0%):
if the total metric funding based on achievement to annual financial plan
performance is 0%, then 75% (combination of team component and minimum
individual performance) of 0% equals 0%.
Maximum Pay Example (187.5%):
if the total metric funding based on achievement to annual financial plan
performance is 150%, then 125% (combination of team and maximum individual
performance) of 150% equals 187.5%.
Step Four: Assess Quality
Further, in determining the level of funding for the incentive payments, the
Committee retains the right to modify downward and/or eliminate the incentive
pool funding based on its determination, within its sole discretion, of Boston
Scientific's progress made toward achievement of Boston Scientific's quality
objectives and the performance of Boston Scientific's company-wide Quality
System.

 

--------------------------------------------------------------------------------

 

V.    
Incentive Payment Calculation

The incentive payment for the team component will be determined by (1)
multiplying the employee's incentive target by the funding pool percentage for
the applicable business unit and (2) multiplying the result by 75%.
The incentive payment for the individual component will be determined by (1)
multiplying the employee's incentive target by the funding pool percentage for
the applicable business unit, (2) multiplying the result by 25% and (3) applying
an individual performance modifier of 0% up to 200%. The individual component
may vary based on that individual's overall performance and achievement of
objectives, including an assessment of achievement relative to other eligible
employees in the applicable business unit. For Code Section 162(m) purposes, the
individual component is determined using a maximum of 200% modifier and
individual performance is taken into account through the exercise of negative
discretion from that amount.
The total of incentive payments to all eligible individuals may not exceed the
total applicable funding pool(s).
The unweighted funding levels for Boston Scientific and
Group/Division/Region/Country performance will be based on the Performance
Funding outlined in the Performance Measures and Funding document.
VI.    
Payment Criteria

A participant must be employed by Boston Scientific on the date of payment to be
eligible to receive any award pay-out under the Plan. For example, a participant
who is not required to report to work during any notification period applicable
under any Boston Scientific severance or separation plan, but who is still an
employee on the date of payment, will remain eligible to receive any award
pay-out under the Plan. A participant who specifically has been exempted under a
specially designed, written Boston Scientific plan or program from the
requirement to be employed on the date of payment may remain eligible, depending
on the terms of the applicable written plan document; in such cases, the terms
of such written plan document will govern in all respects, including as to
eligibility, timing and amount of any incentive payment.
Also notwithstanding anything herein, a participant whose employment ceases
prior to the date of payment by reason of “layoff” as that term is defined by
the Boston Scientific Corporation Severance Pay and Layoff Notification Plan (as
Amended and Restated) but who has otherwise met all Plan eligibility criteria
may participate in the Plan on a prorated basis, proration to be based on the
percentage of time the participant was employed and eligible to participate
under the applicable criteria.
Also notwithstanding anything herein, a participant whose employment ceases
prior to the date of payment but who has otherwise met all Plan eligibility
criteria and who, as of the date of such cessation of employment, (1) has
attained age 50, (2) has accrued at least five years of service with Boston
Scientific and (3) whose age and years of service as of such date equals or
exceeds 62, may participate in the Plan on a prorated basis, proration to be
based on the percentage of time the participant was employed and eligible to
participate under all applicable criteria; further, a participant whose
employment ceases prior to the date of payment by reason of death but who
otherwise met all Plan eligibility criteria may participate in the Plan on a
prorated basis, proration to be based on the percentage of time the participant
was employed and eligible to participate under the applicable criteria.
Pro-rated bonuses under this section are payable only to the extent financial
goals are met. Consistent with non-prorated bonuses, the Committee reserves the
right to modify downward and/or eliminate the incentive pool funding based on
its determination, within its sole discretion, of Boston Scientific's progress
made toward achievement of Boston Scientific's quality objectives and the
performance of Boston Scientific's company-wide Quality System.
Also notwithstanding anything herein, incentive payments for participants who
have a change in standard hours (part-time to full-time, full-time to part-time)
will be based on the full-time equivalent target and average annualized salary.
Except as noted above, all incentive payments will be based on a participant's
salary and incentive target as of December 31 of the Plan year. Incentive
payments in the United States will be made by

 

--------------------------------------------------------------------------------

 

March 15 of the year following the Plan year after written resolution of the
attainment of financial goals by the Committee. Incentive payments outside the
United States will be processed as soon as administratively possible in each
region following the Plan year after written resolution of the attainment of
financial goals by the Committee. Incentive payments are typically paid in one
installment. The maximum incentive payment payable for the Plan year to a
covered employee for purposes of Code Section 162(m) is $2,500,000. Nothing in
this Plan guarantees any incentive payment will be made to any individual.
Receipt of an incentive payment in one year does not guarantee eligibility in
any future year.
VII.    
Incentive Compensation Recoupment Policy

To the extent permitted by governing law, the Board will seek reimbursement of
incentive compensation paid to any executive officer in the event of a
restatement of Boston Scientific's financial results that reduced a previously
granted award's size or payment. In that event, Boston Scientific will seek to
recover the amount of the performance incentive award paid to the executive
officers which is in excess of the amounts that would have been paid based on
the restated financial results.
VIII.    
Termination, Suspension or Modification and Interpretation of the Plan

The Board may terminate, suspend or modify and if suspended, may reinstate with
or without modification all or part of the Plan at any time, with or without
notice to the participant. The Committee has sole authority over administration
and interpretation of the Plan and retains its right to exercise discretion as
it sees fit.
The Committee reserves the exclusive right to determine eligibility to
participate in this Plan and to interpret all applicable terms and conditions,
including incentive targets and eligibility criteria for Boston Scientific
executive officers, except that the Executive Vice President and General Counsel
and Senior Vice President, Human Resources may administer, determine eligibility
to participate in the Plan and interpret all applicable terms and conditions for
employees who are not Boston Scientific executive officers. Boston Scientific's
determinations and interpretations shall be conclusive.
No trust, account or other separate collection of amounts is established for the
payment of incentive awards under the Plan, and therefore there is no guarantee
that all Plan funding will be paid to participants.
IX.    
Other

This document sets forth the terms of the Plan and is not intended to be a
contract or employment agreement between the participant and Boston Scientific.
As applicable, it is understood that both the participant and Boston Scientific
have the right to terminate the participant's employment with Boston Scientific
at any time, with or without cause and with or without notice, in
acknowledgement of the fact that their employment relationship is “at will.”
 

 